ACCEPTED
                                                                                      03-15-00464-CV
                                                                                              6619351
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                8/24/2015 11:58:02 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               NO. 03-15-00464-CV
               __________________________________________________
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                            IN THE COURT OF APPEALS            AUSTIN, TEXAS
                       THIRD JUDICIAL DISTRICT OF TEXAS8/24/2015 11:58:02 AM
                                    AT AUSTIN                 JEFFREY D. KYLE
                 ________________________________________________Clerk

            VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                 AND CASTLE CROWN MANAGEMENT, LLC,

                                     Appellants

                                         v.

                        DENNIS ANTOLIK, VICTOR ANTOLIK
                            and CHEVAL MANOR, INC.,

                                     Appellees


   APPELLEES DENNIS ANTOLIK’S AND CHEVAL MANOR, INC.’S
  MOTION FOR CONTEMPT AND FOR REFERRAL TO TRIAL COURT


TO THE HONORABLE THIRD COURT OF APPEALS:

         Pursuant to Texas Rule of Appellate Procedure (“TRAP”) 29.4, Appellees

Dennis Antolik and Cheval Manor, Inc. (collectively, “Appellees”) file this motion

seeking to hold Appellants Garrett Jennings, Castle Crown Management, LLC, and

Plaintiff Victory Cheval Holdings, LLC (collectively, “Appellants”) in contempt

for violating the Temporary Injunction (“TI”) now on interlocutory appeal before

this Court. Despite the fact that this Court denied Appellants’ motion for stay,

Appellants still refuse to comply with the TI. Appellees request that the Court

8590-02/00531503.000
                                         1
refer this enforcement proceeding to the trial court to hear evidence and grant

appropriate relief pursuant to TRAP 29.4(a). In this instance, the trial court should

issue an order requiring Appellants to appear and show cause why they should not

be held in contempt pursuant to Texas Rule of Civil Procedure (“TRCP”) 692.

                                    I.    BACKGROUND

         1.        Following hearings held on June 22 and July 14, 2015, the Honorable

Judge Karin Crump of the 250th Judicial District Court of Travis County, Texas

the issued the TI in the proceeding underlying this appeal. A certified copy of the

TI is attached hereto as Exhibit A. Appellants subsequently filed this interlocutory

appeal and moved to stay the TI. On August 6, 2015, this Court denied the motion

for stay. A certified copy of the clerk’s notice of this Court’s ruling is attached

hereto as Exhibit B.

         2.        Nevertheless, Appellants continue to ignore the TI and Appellees’

demands that they comply with same. See Exhibit C, which is a true and correct

copy of Appellees’ August 18, 2015 demand letter. Specifically, as set forth in the

Affidavit of Dennis Antolik attached hereto as Exhibit D, Appellants have failed

and refused to perform the following acts required under the TI:

      • Signing the documents necessary for VCH to establish a new Operating
        Account for the Property. See Exhibit A §§ C(1) & C(5). This, of course,
        makes it impossible to deposit boarder and other customer payments into
        the Operating Account as required under the TI, which funds are intended


8590-02/00531503.000
                                             2
           to be used to pay various specified expenses. See id. §§ C(1), C(2), C(3), &
           C(5).

      • Paying Veterinarian DVM Jonathan Cohen for bi-weekly assessments of
        the health and safety of the horses on the Property. See id. §§ C(3)(a) &
        C(5);

      • Paying Cheval Manor, Inc. $2,500 per month for services and maintenance
        performed on the Property. See id. §§ C(3)(c) & C(5);

      • Paying up to $6,000 per month for regular labor and maintenance relating
        to the polo field. See id. §§ C(3)(d) & C(5);

      • Paying Janine Rosen up to $500 per month to supervise the horse care and
        boarding services provided to boarders and equestrians on the Property.
        See id. §§ C(3)(e), C(4), & C(5);

      • Paying for bona fide operating expenses up to $500 per transaction,
        including but not limited to repairing fences, cleaning in and around the
        barn, and taking care of other maintenance issues and potential hazards
        noted in Ms. Rosen’s Property and Horse Inspection Report for August
        2015 filed with the trial court on July 31, 2015. See id. §§ C(3)(j) & C(5);

      • Paying reasonable and necessary fees up to $35,000 to repair the polo field.
        See id. § C(6); and

      • Providing Dennis Antolik with the passwords needed to access Austin Polo
        Club’s Facebook page and website as required under the TI and as agreed
        on the record at the June 22, 2015 TI hearing. See id. § A(1).

                                    II.   ARGUMENT

    A. This Court should refer this enforcement proceeding to Judge Krump to
       hear evidence and grant appropriate relief.

         3.        TRAP 29.4 provides that an interlocutory order on appeal must be

enforced in the appellate court in which the appeal is pending. However, the

8590-02/00531503.000
                                            3
appellate court may “refer the enforcement proceeding to the trial court with

instructions to: (a) hear evidence and grant appropriate relief; or (b) make findings

and recommendations and report them to the appellate court.” See also In re

Sheshtawy, 154 S.W.3d 114, 124-25 (Tex. 2004) (observing that it is “better

practice” for the appellate court to refer enforcement proceedings to the trial court

for hearing and factfinding).

         4.        Here, Appellees respectfully suggest that the trial court, and in

particular Judge Krump’s court, is the best tribunal to enforce the TI. 1 Judge

Krump heard extensive evidence and oral argument at two hearings, and she

crafted the TI based on competing submissions of the parties. See Exhibit A.

Judge Krump should be the one to take evidence on whether Appellants have

disobeyed the Temporary Injunction and to decide whether they should be held in

contempt. Appellees request that this Court refer this enforcement proceeding to

Judge Krump with instructions to hear evidence and grant such relief as she deems

appropriate.

    B. The court should issue a show cause order requiring Appellants to appear
       and demonstrate why they should not be held in contempt.

         5.        TRCP 692 authorizes a court to punish a party who disobeys an


1
  Travis County District Court Local Rule 1.4 provides that “Motions Challenging a Prior
Ruling” must be heard by the judge who made the ruling.                                         See
https://www.traviscountytx.gov/images/courts/Docs/local_rules_civildistrict.pdf.         Appellees
suggest that the same policies underlying this rule apply to the enforcement a prior court order.

8590-02/00531503.000
                                                4
injunction with contempt. The court has two options under TRCP 692. First, the

court may issue a writ of attachment instructing a sheriff or constable to arrest the

disobedient party and bring him before the court. Tex. R. Civ. P. 692. Second, the

court may issue a show cause order instructing the disobedient party to appear

before the court to demonstrate why he should not be held in contempt. Id. If the

court finds at the hearing that the offending party did in fact disobey the injunction,

the court may commit that party to jail without bail until he “purges himself of

such contempt.” Id.

         6.        As set forth in paragraph 2 above, Appellees have failed and refused

to comply with the TI issued by the trial court over a month ago, even after this

Court refused to grant them a stay. The trial court (or this Court) should issue a

show cause order requiring Appellants to appear before the trial court and explain

why they should not be held in contempt. If Appellants still refuse to comply with

the TI, the trial court should hold Appellants in contempt. See Exhibit D.

                                        III.   PRAYER

         Appellees respectfully request that this Court refer this enforcement

proceeding to the Honorable Karin Crump of the 250th Judicial District Court of

Travis County, Texas with instructions to hear evidence and grant appropriate

relief. Appellees further request that Judge Krump or this Court issue a show

cause order requiring Appellants to appear for a hearing before trial court and


8590-02/00531503.000
                                               5
explain why they should not be held in contempt. Appellees also request general

relief.


                                     Respectfully submitted,

                                     TAUBE SUMMERS HARRISON
                                     TAYLOR MEINZER BROWN LLP

                                     By: /s/ Cleveland R. Burke
                                       Mark C. Taylor
                                       State Bar No. 19713225
                                       Cleveland R. Burke
                                       State Bar No. 24064975
                                       100 Congress Avenue, 18th Floor
                                       Austin, Texas 78701
                                       (512) 472-5997
                                       (512) 472-5248 (FAX)
                                       mtaylor@taubesummers.com
                                       cburke@taubesummers.com

                                     ATTORNEYS FOR DENNIS ANTOLIK
                                     AND CHEVAL MANOR, INC.


                       CERTIFICATE OF CONFERENCE

        I hereby certify that Appellees’ attorney Cleveland Burke sent Appellants’
attorneys Kemp Gorthey and Peyton Smith a letter on August 18, 2015 allowing
them until August 21, 2015 to comply with the Temporary Injunction to avoid this
enforcement proceeding. See Exhibit C. On August 19, 2015, Dennis Antolik’s
and Cheval Manor’s attorney Mark Taylor conferred in person with Mr. Gorthey
regarding the demand letter. On August 21, 2015, Mr. Gorthey stated via email
that the relief sought is opposed. On August 24, 2015, Mr. Taylor and Mr. Burke
conferred via email with Victor Antolik’s attorney Don Taylor, who agreed to the
relief sought in this motion.

                                            /s/ Mark C. Taylor
                                            Mark C. Taylor

8590-02/00531503.000
                                        6
                        CERTIFICATE OF SERVICE

      I hereby certify that the counsel listed below were served with a true and
correct copy of the foregoing motion via eFile.TXCourts.gov on August 24, 2015:

Kemp Gorthey                               Donald R. Taylor
The Gorthey Law Firm                       Isabelle M. Antongiorgi
604 W. 12th Street                         Taylor, Dunham & Rodriguez, LLP
Austin, Texas 78701                        301 Congress Avenue, Suite 1050
kemp@gortheylaw.com                        Austin, Texas 78701
Counsel for Garrett Jennings and           dtaylor@taylordunham.com
Castle Crown Management, LLC               ima@taylordunham.com
                                           Counsel for Victor Antolik

Peyton N. Smith
Brian L. King
Reed & Scardino LLP
301 Congress Avenue, Suite 1250
Austin, Texas 78701
psmith@reedscardino.com
bking@reedscardino.com
Counsel for Victory Cheval Holdings,
LLC

                                    /s/ Cleveland R. Burke
                                    Cleveland R. Burke




8590-02/00531503.000
                                       7
EXHIBIT A
                                                           DC       BK15198 PG735
                                                                                                   Filed· T
                                                                                                       . m . he District Gou
                                                                                                    of fravis Cou 11 1-.. 'T   rt
                                                                                                                     •y, 1exas


                                                                                                 At_
                                                                                                        JUL 16 2015
                                                                                                            //,'~U           A
                                                                                                                                 6
                                                      CAUSE NO. D-1-GN-14-002607
                                                                                                 v~.
                                                                                                        · nc0, District Cler'
          VICTORY CHEVAL HOLDINGS LLC                              §          IN THE DISTRICT COURT                           K
              Plaintiff and Counter-Defendant                      §
         v.                                                        §
                                                                   §
         DENNIS ANTOLIK and                                        §
         VICTOR ANTOLIK                                            §
             Defendants and Counter-Plaintiffs                     §
                                                                   §        OF TRAVIS COUNTY TEXAS
         CHEVAL MANOR, INC.                                        §
         dba AUSTIN POLO CLUB                                      §
              Intervenor                                           §
                                                                   §
         v.                                                        §
                                                                   §
         GARRETT JENNINGS,                                         §
         CASTLE CROWN MANAGEMENT LLC, AND                          §
         CASTLE CROWN PROPERTIES-VICTORY                           §
         CHEVAL,LLC                                                §
              Third-party Defendants                               §          250th JUDICIAL DISTRICT


                                                      TEMPORARY INJUNCTION

                    On June 22, 2015 and continuing on July 14, 2015, the Court held a hearing on

         Defendant/Counter-Plaintiff Victor Antolik's Application for Appointment of a Receiver and

         Temporary Injunction and the Application for Temporary Injunction of Plaintiff Victory Cheval

         Holdings LLC against Defendants/Counter-Plaintiffs Dennis Antolik and Victor Antolik.

                    Victor Antolik appeared in person and through counsel Donald R. Taylor and Isabelle M.

         Antongiorgi and announced ready. Victory Cheval Holdings LLC appeared through counsel Peyton

         N. Smith and announced ready. Dennis Antolik appeared in person and through counsel Cleveland

         Burke and Mark Taylor and announced ready.                 Cheval Manor, Inc. appeared through counsel

         Cleveland Burke and Mark Taylor and announced ready.                  Garrett Jennings and Castle Crown

         Management LLC appeared in person and through counsel Kemp Gorthey.                       Castle Crown



I 111111111111111111111111111111111111111111111111111111
004120771
                                                                                                          Page
         TEMPORARY INJUNCTION (VICTORY CHEVAL HOLDINGS LLC)
                                       DC             BK15198 PG736




Management LLC appeared through counsel Kemp Gorthey.                 The record of testimony was duly

reported by Della Rothermel, the court reporter for the 250th Judicial District Court.

        After considering the Application, the arguments of counsel, the evidence presented, the

pleadings on file and all other relevant factors, the Court rules as follows:

A. Definitions

    1. Herein, "Parties" shall collectively refer to Dennis Antolik; Cheval Manor, Inc.; Victor

        Antolik; Victory Cheval Holdings LLC ("VCH"); Garrett Jennings; Castle Crown

        Management LLC ("Castle Crown"); and Castle Crown Properties-Victory Cheval LLC

        ("CC-VC"). "Party" shall refer to any of the foregoing. This Order shall bind the Parties,

        and their respective officers, agents, servants, employees, attorneys, representatives, or any

        person in active concert or participation with them who receives actual notice of this Order

        by personal service or otherwise.

    2. "Property'' shall refer to the entirety of the 88 acre ranch located at 13628 Gregg Manor

        Road, Manor, Texas 78653.

B. Agreed Injunctive Relief

    The parties agreed in open Court and it is THEREFORE ORDERED that:

    1. VCH, Castle Crown, and Garrett Jennings shall not use the name "Austin Polo Club" or

        limit Dennis Antolik from using it in any way;

    2. VCH, Castle Crown, and Garrett Jennings shall not list the Property for sale or attempt to

        sell the Property;

    3. VCH, Castle Crown, and Garrett Jennings shall not charge legal expenses, travel, meals or

        aircraft fuel expenses to VCH or to Victor Antolik;




                                                                                               Page
TEMPORARY INJUNCTlON (VICTORY CHEV AL HOLDINGS LLC)
                                    DC                BK15198 PG737




   4. VCH, Castle Crown, and Garrett Jennings shall not cut-off the utilities at the residence on

       the Property while Dennis Antolik or Victor Antolik retain possession of the residence;

       Dennis Antolik or Victor Antolik will provide for, maintain, and pay all the utilities for the

       residence on the Property;

   5. Victor Antolik and Dennis Antolik agree to not maintain any dogs on the Property.

   6. Dennis Antolik, Victor Antolik, and Cheval Manor, Inc. shall keep all of the thirteen (13)

       horses that may be owned by them or business entities owned by them, or under their

       control, restrained behind a gated and secured fence; Dennis Antolik, Victor Antolik, and

       Cheval Manor, Inc. are solely responsible for the expense, care, feeding and watering of

       those horses; and

   7. Dennis Antolik, Victor Antolik, and Cheval Manor, Inc. shall use reasonable efforts to

       clean, maintain, and prevent any damages to the residence on the Property and the gated and

       fenced area immediately surrounding the residence on the Property.

C. Temporary Injunctive Relief

       It is FURTHER ORDERED that:

    1. On or before July 31, 2015, VCH shall establish an operating account (the "Operating

       Account") for the maintenance of the Property and business conducted on the Property,

       including but not limited to horse boarding, polo operations, events, and residential leasing.

       All revenue collected in association with business conducted on the Property shall be

       deposited into the Operating Account. Garrett Jennings and Victor Antolik shall be the only

       authorized persons on the Operating Account and shall have access to all statements;

   2. The Parties shall direct boarders and other customers to make payments to VCH, which

       shall deposit all such payments into the Operating Account;



                                                                                              Page
TEMPORARY INJUNCTION (VICTORY CHEV AL HOLDINGS LLC)
                                     DC             BK15198 PG738




   3. Unless otherwise agreed in writing by Garett Jennings and Victor Antolik, funds in the

       Operating Account shall only be used to fund the following:

           a. Payment to Veterinarian DVM Jonathan Cohen to provide veterinary bi-weekly

                assessments of the health and safety of the horses on the Property;

          b. Payment at the current market rate for continued employment of Shay Pfieffer to

                maintain the Property and to provide for the care and feeding of the paid boarder

                horses during the evening and early morning hours;

           c. Payment of $2,500.00 per month to Cheval Manor, Inc. to provide care and feeding

                of the paid boarder horses during the day and to maintain the Property, provided that

                Cheval Manor, Inc.: (1) is able and willing to provide such services; and (2) lawfully

                resides on the Property. Otherwise, Garrett Jennings shall have the right to direct

                payment to a third party for the care and feeding of the paid boarder horses during

                the day and to maintain the Property;

           d. Up to $6,000.00 per month for labor and maintenance relating to the polo field;

           e. Payment of up to $500.00 per month to Janine Rosen to supervise the horse care and

                boarding services to boarders and equestrians on the Property;

           f.   Payment of up to $325.00 per stall-boarded horse, per month for feed and

                supplies;

           g. Payment of up to $140.00 per pasture horse, per month for feed and supplies;

           h. Payment of up to $1,500.00 per month for utilities;

           i.   the cost of insurance for the Property; and

          J.    Up to $500.00 per transaction for any other bona fide operating expense.




                                                                                              Page
TEMPORARY INJUNCTION (VICTORY CHEVALHOLDJNGS LLC)
                                      DC             BK15198 PG739




   4. VCH shall retain the services of Janine Rosen, or other mutually agreed upon third party, to

       supervise the horse care and boarding services to boarders and equestrians on the Property,

       and, beginning on August 1, 2015, provide a monthly report to the parties and to the Court

       regarding the status of care of the horses on the Property;

   5. Garrett Jennings is authorized to make and shall be responsible for making and keeping an

       accurate accounting of all payments outlined in Paragraph C.3 of this Order from the

       Operating Account. Any additional expenditures must be approved, in writing, by Victor

       Antolik and Garrett Jennings, either of whom may move this Court to request the release of

       additional necessary expenses. Any excess funds remaining in the Operating Account after

       final trial of this cause shall be distributed in accordance with the Court's final judgment;

   6. Garrett Jennings shall pay the reasonable and necessary costs, not to exceed $35,000.00, for

       the repair of the damage to the polo field on the Property. Victory Cheval Holdings, LLC

       shall fund the repair through a capital contribution of Garrett Jennings, for which he may

       seek reimbursement at trial;

   7. Garrett Jennings shall be permitted access to the residence on the Property for inspection at a

       date/time mutually agreeable upon by parties on or before September 31, 2015;

   8. Pursuant to the agreements of the Parties and the Court's authority to issue temporary

       injunctive relief in order to maintain the status quo and to protect persons and property,

       including horses, from harm, injury or loss, the Court ORDERS the parties to comply with

       the provisions herein, finding that such Order is necessary and proper as a temporary

       injunction in order to prevent harm, injury or loss to the parties, including injury to persons

       and property, during the pendency of this matter. The agreements of the parties and the




                                                                                                Page
TEMPORARY INJUNCTION (VICTORY CHEVAL HOLDINGS LLC)
                                     DC               BK15198 PG740




       Order of the Court stated herein does not constitute an adjudication of responsibility and any

       Party may seek to recover as damages any costs or expenses incurred;

   9. This Order shall take effect immediately, shall be binding on the parties and all persons in

       active concert or participation with them who receive notice of this Order by any means, and

       shall remain in effect until modified by agreement of the parties or further order of this

       Court;

   10. This matter is set for trial on January 25, 2016;

   11. Victor Antolik is ORDERED to post a bond in the amount of $500.00 or cash in lieu

       thereof, in conformity with the law, conditioned that he will abide by the decision which

       will be made in this cause, and that he will pay all sums of money and costs that may be

       adjudged against him if the temporary injunction shall be dissolved in whole or in part; and

   12. All other relief requested is denied.




   SIGNED this July 16, 2015.




                                                                                             Page 6
TEMPORARY INJUNCTION (VICTORY CHEV AL HOLDINGS LLC)
EXHIBITB
                                                                                                Fl Lb CUP\'




                                       COURT OF APPEALS
                                            THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.nspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D, KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           August 6, 2015


Mr. Peyton N. Smith                                       Mt'. Kemp W. Gorthey
Reed & Scardino LLP                                       The Gorthey Law Finn
301 Congress Avenue, Suite 1250                           604 West 12th Street
Austin, TX 78701                                          Austin, TX 78701
* DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

Mr. Mark C. Taylor                                        Ms. Isabelle M. Antongiorgi
Taube Summers Hanison Taylor Meinzer Brown                Taylor Dunham, LLP
LLP,LLP                                                   301 Congress Avenue, Suite 1050
100 Congress A venue, Suite 1800                          Austin, TX 78701
Austin, TX 78701                                          * DELIVERED VIA E-MAIL *
*DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number: 03-15-00464-CV
         Trial Court Case Number: · D-1-GN-14-002607

Style:    Victory Cheval Holdings, LLC; Garrett Jennings; and Castle Crnwn Management, LLC
          v. Dennis Antolik; Victor Antolik; and Cheval Manor, Inc. d/b/a Austin Polo Club


Dear Counsel:

         Appellants' Motion to Stay Tempora1y Injunction was denied by this Court on the date noted
above.


                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLER!(




                                                             Liz Talerico, Deputy Clerk
                           COURT OF APPEALS
                             THIRD DISTRICT OF TEXAS
                                  AUSTIN, TEXAS



 Victory Cheval Holdings, LLC; Garrett Jennings; and Castle Crown Management, LLC
                                             v.
      Dennis Antolik; Victor Antolik; and Cheval Manor, Inc. d/b/a Austin Polo Club


    (NO. D-1-GN-14-002607 IN THE 250TH DISTRICT COURT OF TRAVIS COUNTY)


                                     *****
       I, JEFFREY D. KYLE, CLERK OF THE THIRD COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby ceitify that the foregoing one (1) page contains a true and correct
copy of the:
                                          NOTICE


issued by said Comt on August 6, 2015, in the above numbered and styled cause.

                                             WITNESS MY HAND and seal of the COURT
                                             OF APPEALS for the Third District of Texas,
                                             August 18, 2015.



                                             ~:FFRE~~
                                                  Amy Strother, Deputy Clerk
EXHIBIT C
                                                                \




          TAUBE SUMMERS HARRISON TAYLOR MEINZER BROWN                                  LLP
                                        ATTORNEYS AT LAW
                                   100 CONGRESS AVENUE, 18rn·FLOOR
                                         AUSTIN, TEXAS 78701
                                      TELEPHONE (512) 472-5997
                                         FAX (512) 472-5248



                                         August 18, 2015


VU EMAIL
Kemp Gorthey
The G01they Law Finn
604 W. 12111 Street
Austin, Texas 78701
kemp@go1theylaw.com
Counsel for Garrett Jennings and
Castle Crown Management, LLC

Peyton N. Smith
Reed & Scardino LLP
301-Congress Avenue, Suite 125 0
Austin, Texas 78701 -
psmith@reedscardino.com
Counsel for Victmy Cheval Holdings, LLC

    Re: Failure to comply with Temporary Injunction issued in VictOJJJ Cheval Holdings, LLC v.
       Dennis Antolik, et al., Cause No. D-1-GN-14-002607 in the 250th District Comt of
       Travis County, Texas

Dear Kemp and Peyton:

        As you know, the Court issued a Temporary Injunction in the above-referenced case over
a month ago on July 16, 2015. Your clients' motion to stay the Temporary Injunction was
denied by the Third Court of Appeals on August 6, 2015. Neve1theless, Dennis and Vic Antolik
info11n me that your clients are still refusing and/or failing to perf01m the following acts required
under the Temporary Injunction:

      •    Signing the documents necessary for V CH to establish a new Operating Account for the
           Property. See Temporary Injunction §§ C(l) & C(5). This, of course, makes it
           impossible to deposit boarder and other customer payments into the Operating Account
           as required under the Temporary Injunction, which funds are intended to be used to pay
           various expenses specified in the Temporary Injunction. See §§ C(l), C(2), C(3), &
           C(5).


8590-2\00531189.000
Kemp Gorthey
Peyton N. Smith
August 18, 2015
Page2


     •   Paying Veterinarian DVM Jonathan Cohen for bi-weekly assessments of the health and
         safety of the horses on the Property. See id. §§ C(3)(a) & C(5);

     •   Paying Cheval Manor, Inc. $2,500 per month for services and maintenance performed
         on the Prope1ty. See id. §§ C(3)(c) & C(5);

     •   Paying up to $6,000 per month for regular labor and maintenance relating to the polo
         field. See id. §§ C(3)(d) & C(5);

     •   Paying Janine Rosen up to $500 per month to supervise the horse care and boarding
         services provided to boarders and equestrians on the Property. See id. §§ C(3)(e), C(4),
         & C(5);

     •   Paying for bona fide operating expenses up to $500 per transaction, including but not
         limited to repairing fences, cleaning in and around the bam, and taldng care of other
         maintenance issues and potential hazards noted in Ms. Rosen's Property and Horse
         Inspection Report for August 2015. See id. §§ C(3 )G) & C( 5);

     •   Paying reasonable and necessary fees up to $35,000 to repair the polo field. See id. §
         C(6); and

     •   Providing Dennis Antolik with the passwords needed to access Austin Polo Club's
         Facebook page and website as required under the Temporary Injunction and as agreed
         on the record at the Temporary Injunction hearing. See also id. § A(l).

        Dennis Antolik and Cheval Manor demand that your clients immediately comply with the
Temporary Injunction. If, on or before this Friday, August 21, 2015 at 3:00 p.m. CST, your
clients do not sign the documents necessary to establish the Operating Account, catch up on
payments due to Cheval Manor and Ms. Rosen, and express in writing their willingness to
immediately comply with the other te1ms of the Temporary Injunction, Dennis Antolik and
Cheval Manor will file a motion seeldng to hold your clients in contempt pursuant to Texas Rule
of Civil Procedure 692.

       Please contact me or Mark Taylor at the number above if you wish to confer on these
matters.
Kemp Gorthey
Peyton N. Smith
August 18, 2015
Page 3


                             Sincerely,.



                             Cleveland R. Burke
                             Counsel for Dennis Anolik
                             and Cheval Manor, Inc.



cc:   Client
      Mark Taylor
      Vic Antolik
      Don Taylor
      Isabelle Antongiorgi
EXHIBITD
                        AFFIDAVIT OF DENNIS ANTOLIK

STATE OF TEXAS                         §
                                       §
COUNTY OF TRAVIS                       §

     BEFORE ME, the undersigned notary, on this day personally appeared
Dennis Antolik, who after being duly sworn, did state upon his oath as follows:

       1.   "My name is Dennis Antolik. I am over 18 years of age, of sound
mind, and capable in all respects of making this affidavit. The facts stated herein
are within my personal knowledge and are true and correct.

        2.   I am the President of Cheval Manor, Inc., and I reside on the property
located at 13628 Gregg Manor Road, Manor, Texas, 78653 and referenced in the
temporary injunction (the "Temporary Injunction") issued on July 16, 2015 in the
lawsuit styled Victory Cheval Holdings, LLC v. Dennis Antolik and Victor Antolik,
et al., Cause No. D-1-GN-14-002607 in the 250th District Court of Travis County,
Texas (the "Travis County Lawsuit").

      3.    Garrett Jennings is a Third-party Defendant in the Travis County
Lawsuit. He is also a member of Plaintiff Victory Cheval Holdings, LLC ("VCR")
and Third-Party Defendant Castle Crown Management, LLC ("Castle Crown").

      4.    Despite the appellate court's refusal to stay the Temporary Injunction
and my attorney's demand that they comply with the Temporary Injunction,
Jennings, VCR, and Castle Crown have failed and refused to perform the
following acts required under the Temporary Injunction:

       • Signing the documents necessary for VCH to establish a new Operating
         Account for the Property. See Temporary Injunction§§ C(l) & C(5). This,
         of course, makes it impossible to deposit boarder and other customer
         payments into the Operating Account as required under the Temporary
         Injunction, which funds are intended to be used to pay various specified
         expenses. See id. §§ C(l), C(2), C(3), & C(5).




                                           1
8590-2\00531543 .0000
       • Paying Veterinarian DVM Jonathan Cohen for bi-weekly assessments of
         the health and safety of the horses on the Property. See id. §§ C(3)(a) &
         C(5);

       • Paying my company Cheval Manor, Inc. $2,500 per month for services and
         maintenance performed on the Property. See id. §§ C(3)(c) & C(5);

       • Paying up to $6,000 per month for regular labor and maintenance relating
         to the polo field. See id. §§ C(3)(d) & C(5);

       • Paying Janine Rosen up to $500 per month to supervise the horse care and
         boarding services provided to boarders and equestrians on the Property.
         See id. §§ C(3)(e), C(4), & C(5);

      • Paying for bona fide operating expenses up to $500 per transaction,
        including but not limited to repairing fences, cleaning in and around the
        barn, and taking care of other maintenance issues and potential hazards
        noted in Ms. Rosen's Property and Horse Inspection Report for August
        2015 filed with this Court on July 31, 2015. See id. §§ C(3)G) & C(5);

      • Paying reasonable and necessary fees up to $35,000 to repair the polo field.
        See id. § C(6); and

      • Providing me with the passwords needed to access Austin Polo Club's
        Facebook page and website as required under the TI and as agreed on the
        record at the June 22, 2015 TI hearing. S: id. § A(l)."

         Further, Affiant said not.




     SUBSCRIBED and SWORN TO BEFORE ME, the undersigned authority
on August 21, 2015, to certify which witness my hand and seal of office.




                                          2
8590-2\00531543.0000